DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 08/01/2022.

Status of Claims
2.		Claims 1, 8 and 11 have been amended.
		Claims 1-9 and 11-12 are currently pending and have been rejected.

Status of the Application
3.		Claims 1-9 and 11-12 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/01/2022 has been entered.

Response to Amendments
5.		Applicant’s amendment filed on 07/01/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
6.		Examiner adds a 35 U.S.C. § 112 (a) rejection for Claims 1-9 and 11-12. See Examiner comments shown below under the 35 U.S.C. § 112 Claim Rejections section.
7.		Applicant’s arguments, see pages 9-12 filed on 07/01/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-9 and 11-12 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-9 and 11-12 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Foreign Priority
8.		The Examiner has noted the Applicants claiming Foreign Priority from Application GB2003476.5 filed on 03/10/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
9.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.		Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 	as failing to comply with the written description requirement. The claim(s) contains subject 	matter which was not described in the specification in 	such a way as to reasonably convey 	to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 	to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 	the claimed invention. 
Independent Claims 1 and 11 recites the following limitations: “the performing of steps iv), v), x), xi), and xii) improves the efficiency of communication of the cloud-based computing system.”
Examiner refers back to the following sections shown in Applicant’s Specification Page 22, Lines 20-23:
“Embodiments may therefore measure, via workflows, the cost and schedule impacts of poor quality work. The automation of the processes for measuring the cost and schedule impacts of poor quality work helps to capture and deliver this information quickly and efficiently.”
Examiner refers back to the following sections shown in Applicant’s Specification Page 7, Lines 3-16:
“The action module 11 may control business-to-business (B2B) processes. Alternatively, or additionally, embodiments may operate vertically and/or horizontally through actors on the project. For example, embodiments may operate vertically between a client, the client's main contractor and subcontractor/supplier. All three parties can be on a single workflow. Also, the workflows may operate horizontally in the supply chain, meaning the client's contractors can formally communicate with each other via workflows (with the client's oversight.). The action module may breakdown processes to action parts. An action part represents a formal step in the process requiring one business such as a SCP to communicate with another business such as the client for approvals. An action part has an internal review workflow within the business before being formally approved and automatically transmitted to another business. Review and approvals within the workflows may be done by user electronic signatures. A user may interact with the web-based platform 1 via the action module 11. Figure 3 shows a plurality of SCPs 21 which communicate with the action module 11 in accordance with embodiments.”
		Examiner notes there is no description and no support describing how incorporating and factoring each one of these steps as stated via the limitation: “the performing of steps iv), v), x), xi), and xii) improves the efficiency of communication of the cloud-based computing system.” directly affects how the efficiency of the communication of the cloud-based computing system is improved.
		There is no nexus from Applicant’s Specifications and/or Applicant’s Drawings to what is currently recited in the limitations of Independent Claims 1 and 11 to support these written descriptions as explicitly shown.
		Based on these specifications provided, there is no support for the limitation(s) of:
“the performing of steps iv), v), x), xi), and xii) improves the efficiency of communication of the cloud-based computing system.”
Original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP § 2161.01 (I). There is no written content that demonstrates how these processes of “the performing of steps iv), v), x), xi), and xii) improves the efficiency of communication of the cloud-based computing system.” is achieved or determined (e.g., such as formulas, algorithms, sequence of mathematical steps, process of determination, for example), such that it is clear to a person skilled in the art that the Applicant was in possession of the claimed invention.
The claims describe these steps in functional language only, without a "how," or a mechanism, for making the ‘choice,’ or determination. As such, Independent Claims 1 and 11 are rejected as failing the written description requirement. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the specification." In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
Dependent Claims 2-9 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 1 without remedying the issues identified above.
Dependent Claim 12 is rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 11 without remedying the issues identified above.
Examiner points to Slide 17 of Examining Claims for Compliance with 35 U.S.C. 112(a): Overview & Part I Written Description of July 2015 available at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials noting at that “written description applies to all claims, including original claims”. Moreover, Examiner also reminds Applicant that “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565, pp1961 ¶3, 1966 ¶2. Also see “LizardTech Inc. v. Earth Resource Mapping Inc., U.S. Court of Appeals Federal Circuit No. 05-1062, Decided October 4, 2005, 424 F3d 1336” at pp. 1732-1733 specification needs to “reasonably convey to a person skilled in the art that [the inventor] had possession of the claimed subject matter at the time of filing,” [further citing “Bilstad v. Wakalopulos, 386 F.3d 1116, 1125 [72 USPQ2d 1785] (Fed Cir 2004) ]”, and would “enable one of ordinary skill to practice ‘the full scope of the claimed invention,” [further citing Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253]”.
Clarification(s) and/or correction(s) is/are required.

Response to 35 U.S.C. § 101 Arguments
11. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-9 and 11-12 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 9-12, dated 07/01/2022). Examiner respectfully disagrees.
		Argument #1:
(A). 	Applicant argues that Claims 1-9 and 11-12 do not recite an abstract idea, law of nature or natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-12, dated 07/01/2022). Examiner respectfully disagrees.
	These abstract idea limitations (as identified below in the 35 U.S.C. §101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Moreover, according to the October 2019 Update: Subject Matter Eligibility Guidance: 
“By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (e.g., see Applicant’s Specification ¶ [0123]: “Methods and processes described herein can be embodied as code (e.g., software code) and/or data. Such code and data can be stored on one or more computer-readable media, which may include any device or medium that can store code and/or data for use by a computer system. When a computer system reads and executes the code and/or data stored on a computer-readable medium, the computer system performs the methods and processes embodied as data structures and code stored within the computer-readable storage medium.”), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0123]: “In certain embodiments, one or more of the steps of the methods and processes described herein can be performed by a processor (e.g., a processor of a computer system or data storage system). It should be appreciated by those skilled in the art that computer-readable media include removable and non-removable structures/devices that can be used for storage of information, such as computer-readable instructions, data structures, program modules, and other data used by a computing system/environment.”) or 3) is merely using a computer as a tool to perform the concept (e.g., see Applicant’s Specification ¶ [0065]: “The BI module is programmed to analyze the ITP status to provide information regarding the status of each ITP, which can be consolidated at various levels to provide a comprehensive and holistic view of manufacturing and/or construction status across all supply chain purchase orders; the digital programming of ITPs and linkage to actions statuses yields a state-of the-art automated schedule validation tool. The tool operates in a real-time environment enabling immediate interrogation of the whole supply chain.”).” In these situations, the claim is considered to recite a mental process. 
Independent Claims 1 and 11: The additional elements concerning the “machine learning algorithm” and “cloud-based computing system” shown in conjunction with the limitations of Independent Claims 1 and 11, merely narrows the abstract ideas concerning:
#1) “using the historical consolidated data , by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks   for the project and for future projects”;
#2) “analyzing, the plurality of current metrics  to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
#3) “ using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks  for future projects” to the to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
That is, other than reciting the additional elements of (e.g., “cloud-based computing system”, “business intelligence module”, single platform”, “action module”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “processor” & “computer program” & “computing system”) as corroborated via Applicant’s Specification ¶ [0123] does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9 and 12:
The additional elements such as (e.g., “machine learning algorithm”, “single platform” & “data integration and/or artificial intelligence techniques”, “business intelligence module”, single platform”, “action module”, “cloud-based computing system”, “processor”, “manufactured system” & “computer”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 11.
Dependent Claim 9: The additional elements concerning the “data integration and/or artificial intelligence techniques” shown in conjunction with the limitations of Dependent Claim 9, merely narrows the abstract ideas concerning: “applying data integration  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9 and 11-12 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2:
(B).	Applicant argues that Claims 1-9 and 11-12 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-12, dated 07/01/2022). Examiner respectfully disagrees.
		Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [e.g., argued here as “training machine learning is based on historical data and other entrepreneurial metrics such as cost performance indicator CPI, historical schedule performance indicator SPI”], which at best is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP America., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
		In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to “receiving data”, “analyzing data”, “displaying data”], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
	Simply said the claims’ focus is not on an improvement in computers as tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process (e.g., asserting that the claimed invention improves the cloud-based computing system itself, by reciting that the efficiency of the communication of the cloud-based computing system is improved), but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
	- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
		Furthermore, for example; 1st wherein limitation "such that the workflow data is the standardized" "is understood by the cloud-computing system" is akin to an intended use or intended result. There are no technological details of the standardization. Thus, what is claimed is akin with compiling, combining and parsing information from different sources which was an unpersuasive argument in FairWarning case as cited by MPEP § 2106.05 (f).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
Examiner noted that Applicant has not explained or clarified the asserted improvements to the limitations in the Independent Claims 1 and 11 to justify at a minimum an integration into a practical application. For example; there is no technological detail in Independent Claims 1 and 11 that explains how a single digital platform is able to integrate data from multiple separate databases in real-time in order to correlate errors with costs and schedule performance over time (time-phased). Furthermore, the claim limitations in Independent Claims 1 and 11 do not explain how the Business Intelligence Module (BI) module executes artificial intelligence in order to train historic trends to continually run background analytics across all business and users to monitor and run calculations on all system data. The BI module may then make predictions based on the artificial intelligence systems to identify ITP line items which are at risk of being delayed based on past performance. 
See also Applicant’s Specification ¶ [0121]: “Embodiments include digitizing all of the workflows; ITP inspections and status of other deliverables imported from other systems e.g. documents. These may then be digitally integrated with schedule tasks and/or the WBS (which is also digitally imported) at the lowest level e.g. per workflow when it is initially raised, per inspection, per document. Embodiments may then measure the current STATUS of all of them. Embodiments may also assesses the actual/potential schedule impacts either qualitatively, by a user completing an actions impact statement, or quantitatively by predictive diagnostics using AI to benchmark current status against historical status which gives predictive completion times and hence impacts to the schedule. Embodiments bring all of these linked schedule impacts together to create a dashboard by exception.
Examiner refers Applicant to paragraph’s ¶ [0068] & ¶ [0103] & ¶ [0121] describing the “artificial intelligence process” (with emphasis on Applicant’s Specification ¶ [0121]).
Meanwhile, Independent Claims 1 and 11 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “cloud-based computing system”, “processor”, “business intelligence module”, single platform”, “action module”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer.  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data in the standardized format from each of the plurality of users” (see Independent Claims 1 and 11) & “receiving historical related data from the plurality of users, the historical related data comprising at least one of historical organization data, historical document type data, historical action type data, and historical discipline data from previous projects” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier” (see Independent Claims 1 and 11) & “sending, by each of the plurality of users, the generated workflow data in the standardized format to the cloud-computing system” (see Independent Claims 1 and 11) & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” (see Independent Claims 1 and 11) & “generating, by the at least one processor, a plurality of current metrics based on the workflow data in the standardized format from the plurality of users, wherein each metric relates to a particular measurable parameter of the workflow data, wherein each current metric relates to a particular measurable parameter of the workflow data in the standardized format from the plurality of users, wherein the plurality of current metrics comprises a current CPI, a current SPI, and a current DPI” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of current metrics” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1 and 11: The additional elements concerning the “machine learning algorithm” and “cloud-based computing system” shown in conjunction with the limitations of Independent Claims 1 and 11, merely narrows the abstract ideas concerning:
#1) “using the historical consolidated data , by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks   for the project and for future projects”;
#2) “analyzing, the plurality of current metrics  to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
#3) “ using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks  for future projects” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Regarding Dependent Claims 2-9 and 12:
Additionally and/or alternatively, certain limitations within Dependent Claim 4 reflect mere data gathering such as (e.g., “receiving one or more inspection notifications that line items are ready from inspection from one or more of the plurality of users” (see Dependent Claim 4)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Certain limitations within Dependent Claim 7 reflects consulting and/or updating an activity log such as (e.g., “updating the inspection and test plan with a result of the validation activity procedure” (see Dependent Claim 7)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques”& “computer”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Dependent Claim 9: The additional elements concerning the “data integration and/or artificial intelligence techniques” shown in conjunction with the limitations of Dependent Claim 9, merely narrows the abstract ideas concerning: “applying data integration and/or artificial intelligence  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “applying data integration and/or artificial intelligence  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project”) to tailor information and provide the results to the user on a computer. The “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, the Dependent Claims 2-9 and 12 as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Examiner points Applicant to the following regarding MPEP § 2106.05 (h) limiting the field of use and technological environment:
	-> Specifying that the abstract idea of monitoring audit log data (e.g., analogous to “monitoring the status of a project and updating expected completion dates of inspection and/or test plan line items while improving the efficiency of communication of the cloud-based computing system” as shown via Applicant’s Rebuttal Remark on Page 11 2nd to last paragraph) which relates to activities that are executed in a computer environment (e.g., cloud-computing system”), because this requirement merely limits the claims to the computer field (see FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016))
	-> limiting the abstract idea of collecting information, analyzing it and displaying certain results of the collection and analysis to data related to monitoring the status of a project and/or updating the expected completion dates of inspection and test plan line items in a project-based environment, because limiting the application of the abstract idea to project-based monitoring of multiple workflows is simply an attempt to limit the use of the abstract idea to a particular technological environment (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Examiner points Applicant to the following regarding MPEP § 2106.05 (f) Mere Instructions to Apply a Judicial Exception:
-> requiring the use of software to tailor information (e.g., ix) “training a machine learning algorithm using the historical consolidated data to give a trained machine learning algorithm, by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks by the cloud-based computing system for the project and for future projects” (see Independent Claims 1 and 11) & xi) “analyzing, the plurality of current metrics using the trained machine learning algorithm to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” (see Independent Claims 1 and 11)) and provide it to the user on a generic computer (e.g., see Applicant’s Specification ¶ [0123]: “Methods and processes described herein can be embodied as code (e.g., software code) and/or data. Such code and data can be stored on one or more computer-readable media, which may include any device or medium that can store code and/or data for use by a computer system. When a computer system reads and executes the code and/or data stored on a computer-readable medium, the computer system performs the methods and processes embodied as data structures and code stored within the computer-readable storage medium. AND Applicant’s Specification ¶ [0123]: “In certain embodiments, one or more of the steps of the methods and processes described herein can be performed by a processor (e.g., a processor of a computer system or data storage system). It should be appreciated by those skilled in the art that computer-readable media include removable and non-removable structures/devices that can be used for storage of information, such as computer-readable instructions, data structures, program modules, and other data used by a computing system/environment.”) (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).
Additionally, Applicant asserts that the claims further emphasize that the “invention achieves the technical solution while also improving the cloud-based computing system itself, by reciting that the efficiency of communication of the cloud-based computing system is improved” (see Applicant Rebuttal Remarks on Page 12 1st paragraph). Examiner respectfully disagrees.
Examiner points Applicant to the following points disputing this:
-> While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself (see Fairwarning Page IP, LLC v. Iatric Sys., Inc. U.S. Court of Appeals Federal Circuit, No. 2015-1985 October 11, 2016, 2016 BL 337879, 120 USPQ2d 1293” page 1296 second to last ¶ further citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). Thus here, as in Electric Power, “the focus of the claims is not on … an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power, 830 F.3d 1350, 2016 WL 4073318, at *4 [119 USPQ2d 1739]) ).
-> A similar view was iterated in “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3: “[…], simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. See Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24. […]. noting that because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here would rely, at some level, on basic computer functions […]. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility.
Additionally, Applicant asserts that the claims further emphasize that the “claimed invention provides a non-trivial improvement over related art devices and methods, while addressing a technical problem by providing a technical solution with novel features that are recited in the claims and improve the cloud-based computing system itself, as well as improving performance of respective businesses of the plurality of users” (see Applicant Rebuttal Remarks on Page 12 last paragraph). Examiner respectfully disagrees.
Examiner points Applicant to the following points disputing this:
-> “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. Here, as the claims are currently recited cover merely claiming the idea of a solution or outcome.
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow algorithms which could arguendo be construed as rules, to analyze the log data. However, the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
To be clear the legal findings of “McRO”, are irreconcilably different than the ones of the current case. For once “McRO”, relied upon by Applicant above, deliberately improved 3D-lip synchronization in computer animation by automatically setting a keyframe at correct point to depict more realistic speech, fine tuning and further generate transition parameters and apply such transition parameters to create a final morph weight set (McRO p.1096 ¶1 and p.1102 ¶1). Indeed, “McRO’s” rules were not merely specific or particular, but they clearly and deliberately “defined output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence” that “adjust for the fact that a phoneme may look different when spoken depending on the phonemes preceding and/or following it” varying by character as, for example, “a swamp monster will use different rules than a tight-lipped cat” (“McRO” p. 1098 ¶2-¶4).
In this instant case, far from “McRO’s” three dimensional technological improvement of keyframe lip-synchronization in computer animation to produce a final morphology of more accurate and realistic lip synchronization and facial expressions, compensating for differences in mouth positions for similar phonemes based on context (“McRO” at its p.1095-1096, 1098-1099, p.1101 ¶2, p.1102 ¶1 recognized by the Federal Circuit in “Fairwarning” at p.1296 ¶4),
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to “monitoring the status of a project and updating expected completion dates of inspection and/or test plan line items while improving the efficiency of communication of the cloud-based computing system” which could only be performed intuitively and/or using a physical aid via pen to paper by a human based on human's knowledge and experience in the project management field and additionally and/or alternatively certain methods of using human activities in the project management field for consolidating multiple workflows.
		Argument #3:
(C).	Applicant argues that Claims 1-9 and 11-12 are analogous to the CoreWireless and Finjan court cases and are deemed patent eligible (see Applicant Remarks, Page 12, dated 07/01/2022). Examiner respectfully disagrees.
		“CoreWireless” claims were rendered eligible, because it deliberately required: 
	* (i) “an application summary that can be reached directly from the menu,” with
	* (ii) “each data in the list being selectable to launch the respective application and enable the 	selected data to be seen within the respective application”, and with the
	* (iii) summary window, not just merely narrowing data, but deliberately being displayed while 	the one or more applications are in an un-launched state,” a requirement that the device 	applications exist in a particular state, all of which
	effectively improved efficiency of using the electronic device by bringing together “a limited list 	of common functions and commonly accessed stored data,” which can be accessed directly from 	the main menu, displaying selected data or functions of interest in the summary window allowing 	the user to see the most relevant data or functions “without actually opening the application up, 	with the speed of a user’s navigation through various views and windows can be improved 	because it “saves the user from navigating to the required application, opening it up, and then 	navigating within that application to enable the data of interest to be seen or a function of 	interest to be activated.” Indeed, rather than paging through multiple screens of options, “only 	three steps were needed from start up to reaching the required data / 	functionality” demonstrating improvement in the functioning of computers, particularly those 	with small screens (“Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., U.S. Court of Appeals, 	Federal Circuit, Nos. 2016-2684,2017-1922, January 25, 2018, 2018 BL 25100, 880 F.3d 1356, 125 	USPQ2d 1436”, p. 1441 ¶1-¶3). 
		Examiner submits that while technological improvements need not to solely stem from:
phoneme to keyframe lip synchronization in facial 3D animation  in “McRO”  supra,
solved paging problem in small screen as in “Core Wireless” – supra
it is still worth noting that each of “McRO” and “Core Wireless” raised above, are relevant in providing valuable insight to ascertain what actual technology is, and most importantly, to ascertain what constitutes deliberate improvement to actual technology or the computer itself as opposed to a mere entrepreneurial improvement.
	In this instant case however, Applicant merely argues in favor of “assessing the status, 	problems and other issues with a large-scale construction project” without specifically 	identifying the elements or actual features and/or explaining technically how the efficiency of 	communication of the cloud-based computing system is able to be improved.
	“Finjan” claims determined whether a code performs dangerous or unwanted 	operations such as renaming or deleting file, in contrast to traditional code-matching systems, 	which simply look for presence of known viruses. Specifically, “Finjan’s” security profiles 	protected against previously unknown 	viruses as well as obfuscated code of known viruses that 	have been modified to 	avoid detection by code-matching virus scans, while at same time, 	enabling more 	flexible and nuanced virus filtering such that after generation of security profile, 	the computer determines whether to access the downloadable code by reviewing its security 	profile according to highly granular, security policy rules to alter those security policies in 	response to evolving threats (see “Finjan, Inc. v. Blue Coat Sys., Inc., U.S. Court of Appeals, 	Federal Circuit, No. 2016-2520 January 10, 2018, 2018 BL 8121, 879 F.3d 1299, 125 USPQ2d 	1282”, p. 1286 ¶3 - ¶5).
	The instant claimed invention and Finjan court case have different claim sets and different 	fact patterns, and therefore the two are not analogous. Contrary to Finjan, the instant claimed 	invention is directed towards an abstract idea and the remaining limitations of the claimed 	invention, individually or in combination, do not represent significantly more than the 	abstract idea itself.

[Therefore: Step 2A Prong 2 = Yes, Claims 1-9 and 11-12 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]

Claim Rejections - 35 USC § 101
12.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-9 and 11-12 shown below.

13.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.		Claims 1-9 and 11-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-9 and 11-12 are each focused to a statutory category namely a “method” or a “process” (Claims 1-9) and a “non-transitory computer-readable storage medium” or an “article of manufacture” (Claims 11-12).
Step 2A Prong One: Independent Claims 1 and 11 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
i) “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier, wherein the standardized format is provided  such that the workflow data in the standardized format from each user is understood ”;
ii) “sending, by each of the plurality of users, the generated workflow data in the standardized format ”;
iii) “receiving, , the generated workflow data in the standardized format from each of the plurality of users”;
iv) “ generating and updating, , an inspection and test plan in dependence on the received workflow data from each user ”;
v) “generating, , substantially real-time progress status information of the project in dependence on the inspection and test plan,”;
“wherein”;
“the inspection and test plan comprises a plurality of line items, each line item corresponding to a manufacturing and/or construction step for a product”;
“the generated workflow data in the standardized format by each user corresponds to one or more of the plurality of line items”;
“each manufacturing step is a step of manufacturing a product that is a component of wherein the includes a plurality of components with each of the plurality of components manufactured by a different user”;
“the method further comprises ” performing, ”;
vi) “receiving historical related data from the plurality of users, the historical related data comprising at least one of historical organization data, historical document type data, historical action type data, and historical discipline data from previous projects”;
vii) “determining a plurality of historical metrics based on historical workflow data from the previous projects and on the historical related data, the plurality of historical metrics comprising a historical cost performance indicator (CPI), a historical schedule performance indicator (SPI), and a historical defect performance index (DPI)”;
viii) “combining the plurality of historical metrics and the historical related data to provide historical consolidated data such that the plurality of historical metrics and the historical related data ”;
ix) “using the historical consolidated data to give a trained machine learning algorithm, by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks   for the project and for future projects”;
x) “generating, a plurality of current metrics based on the workflow data in the standardized format from the plurality of users, wherein each metric relates to a particular measurable parameter of the workflow data in the standardized format from the plurality of users, wherein the plurality of current metrics comprises a current CPI, a current SPI, and a current DPI”;
xi) “analyzing, the plurality of current metrics  to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
xii) “updating, , expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of current metrics”;
xiii) “ using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks  for future projects”;
“the performing of steps iv), v), x), xi), and xii) improves the efficiency of communication ”;
“the steps performed  improve performance of respective businesses of the plurality of users”
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Independent Claims 1 and 11: The additional elements concerning the “machine learning algorithm” and “cloud-based computing system” shown in conjunction with the limitations of Independent Claims 1 and 11, merely narrows the abstract ideas concerning:
#1) “using the historical consolidated data , by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks   for the project and for future projects”;
#2) “analyzing, the plurality of current metrics  to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
#3) “ using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks  for future projects” to the to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
That is, other than reciting the additional elements of (e.g., “cloud-based computing system”, “business intelligence module”, single platform”, “action module”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “processor” & “computer program” & “computing system”) as corroborated via Applicant’s Specification ¶ [0123] does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9 and 12:
The additional elements such as (e.g., “machine learning algorithm”, “single platform” & “data integration and/or artificial intelligence techniques”, “business intelligence module”, single platform”, “action module”, “cloud-based computing system”, “processor”, “manufactured system” & “computer”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 11.
Dependent Claim 9: The additional elements concerning the “data integration and/or artificial intelligence techniques” shown in conjunction with the limitations of Dependent Claim 9, merely narrows the abstract ideas concerning: “applying data integration  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9 and 11-12 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
i) “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier, wherein the standardized format is provided by an action module of a cloud-computing system such that the workflow data in the standardized format from each user is understood by the cloud-computing system”;
ii) “sending, by each of the plurality of users, the generated workflow data in the standardized format to the cloud-computing system”;
iii) “receiving, by the cloud-computing system, the generated workflow data in the standardized format from each of the plurality of users”;
iv) “automatically generating and updating, by at least one processor of the cloud-computing system, an inspection and test plan in dependence on the received workflow data from each user by the cloud-based computing system”;
v) “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan,”;
“wherein”;
“the inspection and test plan comprises a plurality of line items, each line item corresponding to a manufacturing and/or construction step for a product”;
“the generated workflow data in the standardized format by each user corresponds to one or more of the plurality of line items”;
“each manufacturing step is a step of manufacturing a product that is a component of a manufactured system, wherein the manufactured system includes a plurality of components with each of the plurality of components manufactured by a different user”;
“the method further comprises automatically” performing, by the at least one processor, the following steps via a business intelligence module of the cloud-computing system, the business intelligence module being directly linked to the action module”;
vi) “receiving historical related data from the plurality of users, the historical related data comprising at least one of historical organization data, historical document type data, historical action type data, and historical discipline data from previous projects”;
vii) “determining a plurality of historical metrics based on historical workflow data from the previous projects and on the historical related data, the plurality of historical metrics comprising a historical cost performance indicator (CPI), a historical schedule performance indicator (SPI), and a historical defect performance index (DPI)”;
viii) “combining the plurality of historical metrics and the historical related data to provide historical consolidated data such that the plurality of historical metrics and the historical related data are in a single platform”;
ix) “training a machine learning algorithm using the historical consolidated data to give a trained machine learning algorithm, by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks by the cloud-based computing system for the project and for future projects”;
x) “generating, a plurality of current metrics based on the workflow data in the standardized format from the plurality of users, wherein each metric relates to a particular measurable parameter of the workflow data in the standardized format from the plurality of users, wherein the plurality of current metrics comprises a current CPI, a current SPI, and a current DPI”;
xi) “analyzing, the plurality of current metrics using the trained machine learning algorithm to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
xii) “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of current metrics”;
xiii) “training the trained machine learning algorithm using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks by the cloud-based computing system for future projects”;
“the performing of steps iv), v), x), xi), and xii) improves the efficiency of communication of the cloud-based computing system”;
“the steps performed via the business intelligence module improve performance of respective businesses of the plurality of users”
Independent Claims 1 and 11 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “cloud-based computing system”, “processor”, “business intelligence module”, single platform”, “action module”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer.  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data in the standardized format from each of the plurality of users” (see Independent Claims 1 and 11) & “receiving historical related data from the plurality of users, the historical related data comprising at least one of historical organization data, historical document type data, historical action type data, and historical discipline data from previous projects” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier” (see Independent Claims 1 and 11) & “sending, by each of the plurality of users, the generated workflow data in the standardized format to the cloud-computing system” (see Independent Claims 1 and 11) & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” (see Independent Claims 1 and 11) & “generating, by the at least one processor, a plurality of current metrics based on the workflow data in the standardized format from the plurality of users, wherein each metric relates to a particular measurable parameter of the workflow data, wherein each current metric relates to a particular measurable parameter of the workflow data in the standardized format from the plurality of users, wherein the plurality of current metrics comprises a current CPI, a current SPI, and a current DPI” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of current metrics” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1 and 11: The additional elements concerning the “machine learning algorithm” and “cloud-based computing system” shown in conjunction with the limitations of Independent Claims 1 and 11, merely narrows the abstract ideas concerning:
#1) “using the historical consolidated data , by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks   for the project and for future projects”;
#2) “analyzing, the plurality of current metrics  to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
#3) “ using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks  for future projects” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Regarding Dependent Claims 2-9 and 12:
Additionally and/or alternatively, certain limitations within Dependent Claim 4 reflect mere data gathering such as (e.g., “receiving one or more inspection notifications that line items are ready from inspection from one or more of the plurality of users” (see Dependent Claim 4)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Certain limitations within Dependent Claim 7 reflects consulting and/or updating an activity log such as (e.g., “updating the inspection and test plan with a result of the validation activity procedure” (see Dependent Claim 7)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques”& “computer”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Dependent Claim 9: The additional elements concerning the “data integration and/or artificial intelligence techniques” shown in conjunction with the limitations of Dependent Claim 9, merely narrows the abstract ideas concerning: “applying data integration and/or artificial intelligence  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “applying data integration and/or artificial intelligence  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project”) to tailor information and provide the results to the user on a computer. The “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, the Dependent Claims 2-9 and 12 as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-9 and 11-12 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-9 and 11-12 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., (1) “computer-readable medium” which includes RAM, DRAM, SRAM and non-volatile memory such as flash memory and various ROM memories (see Applicant’s Specification ¶ [0123]); (2) “a processor” (e.g., a processor of a computer system or data storage system) (see Applicant’s Specification ¶ [0123]), (3) “computer code” / “computer program” (see Applicant’s Specification ¶ [0123]), (4) “web-based platform 1 according to embodiments may provide a single web-based technological tool to enable a project to introduce a common reporting standard to bring about control the area of re-work in a consistent manner” (see Applicant’s Specification ¶ [0089]) & “the web-based platform 1 according to embodiments may integrate other common management tools that exist on projects where errors are also recorded e.g. document managements systems” (see Applicant’s Specification ¶ [0090]).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 11 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “cloud-based computing system”, “processor”, “business intelligence module”, single platform”, “action module”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data in the standardized format from each of the plurality of users” (see Independent Claims 1 and 11) & “receiving historical related data from the plurality of users, the historical related data comprising at least one of historical organization data, historical document type data, historical action type data, and historical discipline data from previous projects” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier” (see Independent Claims 1 and 11) & “sending, by each of the plurality of users, the generated workflow data in the standardized format to the cloud-computing system” (see Independent Claims 1 and 11) & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” (see Independent Claims 1 and 11) & “generating, by the at least one processor, a plurality of current metrics based on the workflow data in the standardized format from the plurality of users, wherein each metric relates to a particular measurable parameter of the workflow data, wherein each current metric relates to a particular measurable parameter of the workflow data in the standardized format from the plurality of users, wherein the plurality of current metrics comprises a current CPI, a current SPI, and a current DPI” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of current metrics” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1 and 11: The additional elements concerning the “machine learning algorithm” and “cloud-based computing system” shown in conjunction with the limitations of Independent Claims 1 and 11, merely narrows the abstract ideas concerning:
#1) “using the historical consolidated data , by comparing historical planned dates and historical completion dates of the previous projects and utilizing the historical CPI, the historical SPI, the historical DPI, and the historical related data to improve predictions of schedule risks   for the project and for future projects”;
#2) “analyzing, the plurality of current metrics  to make predictions relating to risks associated with the inspection and test plan, including schedule risks, and to quantitatively assess error rates from an initial stage of the project” and
#3) “ using the plurality of current metrics utilizing the current CPI, the current SPI, and the current DPI to future improve predictions of schedule risks  for future projects” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “action module” , business intelligence module”, “single platform”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques” & “computer”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “machine learning algorithm”) to tailor information and provide the results to the user on a computer.  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Dependent Claim 9: The additional elements concerning the “data integration and/or artificial intelligence techniques” shown in conjunction with the limitations of Dependent Claim 9, merely narrows the abstract ideas concerning: “applying data integration and/or artificial intelligence  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). For example; the claim limitations here demonstrate requiring the use of software (e.g., “applying data integration and/or artificial intelligence  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project”) to tailor information and provide the results to the user on a computer. The “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claim 4 reflect mere data gathering such as (e.g., “receiving one or more inspection notifications that line items are ready from inspection from one or more of the plurality of users” (see Dependent Claim 4)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Certain limitations within Dependent Claim 7 reflects consulting and/or updating an activity log such as (e.g., “updating the inspection and test plan with a result of the validation activity procedure” (see Dependent Claim 7)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example regarding “receiving data over a network” ->  “receiving, by the cloud-computing system, the generated workflow data in the standardized format from each of the plurality of users” (see Independent Claims 1 and 11) & “receiving historical related data from the plurality of users, the historical related data comprising at least one of historical organization data, historical document type data, historical action type data, and historical discipline data from previous projects” (see Independent Claims 1 and 11) & (e.g., “receiving one or more inspection notifications that line items are ready from inspection from one or more of the plurality of users” (see Dependent Claim 4)). (see for example regarding “transmitting data over a network” -> “sending, by each of the plurality of users, the generated workflow data in the standardized format to the cloud-computing system” (see Independent Claims 1 and 11)).
Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
(see for example regarding “electronic recordkeeping” -> “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of current metrics” (see Independent Claims 1 and 11) & “updating the inspection and test plan with a result of the validation activity procedure” (see Dependent Claim 7)).
Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
(see for example regarding “determining an estimated outcome” -> “determining a plurality of historical metrics based on historical workflow data from the previous projects and on the historical related data, the plurality of historical metrics comprising a historical cost performance indicator (CPI), a historical schedule performance indicator (SPI), and a historical defect performance index (DPI)” (see Independent Claims 1 and 11) & “determining a risk model based on the analysis of the inspection and test plan, wherein the risk model identifies a likelihood of a line item of the inspection and test plan being delayed” (see Dependent Claim 8) & “determining action suggestions in dependence on the risk model, wherein action suggestions are actions to reduce the risk” (see Dependent Claim 8)).
	See also NPL Document Almahmoud, Essam Salem, Hemanta Kumar Doloi, and Kriengsak Panuwatwanich. "Linking project health to project performance indicators: Multiple case studies of construction projects in Saudi Arabia." International Journal of Project Management 30.3 (2012): 296-307: -> Denoting schedule performance indicator (SPI), cost performance indicator (CPI) and “defect performance indicator or defect rate” concepts in a project environment.
	See on Page 299 2nd paragraph: “As seen in Fig. 1, the Swiss Cheese model adopted in this research consists of three slices. The first slice of the model embodies the project performance indicators (such as Schedule performance indicator, Cost performance indicators, defect rate, accident rate and others) shown in progress reports, and used to monitor project performance. The attributes of this slice show the process outcomes which are the active failures and does not show the latent failures or the causes of the problems. In addition, the big holes or problems in this slice are easy to be visualised and recognized.”
	See on Page 301 under section 6.1.2 Project Key Performance Indicators: “Time: the project is slightly behind schedule at the middle of the project duration, as indicated by the SPI (at 9 months) of 0.855.” Quality: no defect and no rework required by the project.
	See also US Patent # (US 7,904,324 B2) to Gura denoting the following:
	Gura at Col. 7, Lns.  15-20: “In step 124, a user of the computing application initiates the execution of code via the computing applications. In one embodiment, the execution of the code in step 124 includes an execution of one or more filters and/or macros. Hereinafter, the one or more filters and/or macros of step 124 are collectively referred to as software routines. “Each of the one or more software routines validates tasks of a project in step 124 by identifying whether or not an error (a.k.a. defect) is associated with a syntactic or an analytic characteristic of each task.”
	Gura at Col. 21, Lns. 49-67: “Accepting the default rate advantageously provides for reporting of the schedule performance index and the cost performance index. The schedule performance index is based only on the ratio of budgeted hours of work performed divided by hours scheduled and the cost performance index is the ratio of budgeted hours of work performed to actual hours worked. Hereinafter, for simplicity, $1/hour is used to refer to the labor rate defined or capable of being defined in step 802, but it will be understood that any value of one monetary unit per unit of time can be substituted for $1/hour.”
	See also US Patent Application: US PG Pub (US 2019/0130330 A1)) to Slagle denoting the following:
	Slagle at ¶ [0121]: “Traditional Earned Value Management looks at the physical progress of a scheduled task, reported in percentage, and then compares that progress to the planned budget and schedule to determine a set of performance indices. This relatively subjective report of physical progress only provides the program manager with a status report. It does not provide the foreman with reliable and objective data on what should be worked for best value. Using this approach, the jobsite foreman may be pressured into driving his cost and schedule performance indices to a value of 1.00, even when those actions aren't the best use of the company's resources.” 
	Slagle at ¶ [0143]: “Communication between people is also a critical part to VBM. Traditionally, engineering or planning personnel communicate to the skilled craftsman using drawings and operational task lines (oplines). Traditionally, CCPM tools report project status from the craftsman to the project manager using a buffer burn-down diagram (see, e.g., U.S. Pat. No. 6,501,473). Like many of its project management predecessors (e.g., EVMS using CPI/SPI charts), this is a project status reporting tool, not a work planning or scheduling tool.”
See also Slagle reference utilizing “machine learning algorithms” in a project based environment for predictive analytics and additionally human performance impacts in a VBM purposes:
	Slagle at ¶ [0132]: “As objectively as the system is built, humans still operate it. There are undeniable, human performance impacts to production when people are re-assigned from task to task on a daily basis—even if VBM tells us to do it. Accordingly, a check point may be included in the output/feedback action to ensure that the engagement of workers is actually maximized.”
Slagle at ¶ [0163]: “This approach can also be applied to the machines themselves (machine availability histogram) which could be the same machine learning data that is used for predictive analytics (preventative maintenance)—but taken a step further. Tie the action—preventative maintenance for example—to the product schedule and not just the machine state.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9 and 11-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-9 and 11-12 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683